Citation Nr: 1709288	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a right total knee replacement, previously rated as osteoarthritis, currently rated as 10 percent disabling from May 17, 2007; 100 percent disabling from November 15, 2010 to January 1, 2012; and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1981 to February 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board remanded the claim in August 2016.  The RO readjudicated the claim by a supplemental statement of the case (SSOC) in October 2016.

The Veteran testified before the undersigned Veteran Law Judge at a June 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to an increased rating for left knee osteoarthritis has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is necessary to fully evaluate the Veteran's claim.  The previous Board remand deemed an additional VA examination necessary because the last VA examination took place in June 2007.  Due to the gap in time, a new examination was requested to determine the current state of the Veteran's service-connected disability.

The Board requested the VA examiner to address the range of motion, painful motion, additional loss of motion after repetitions, and functional loss due to pain of the right knee.  The examiner needed to perform active motion, passive motion, weight-bearing, and nonweight-bearing joint testing.  Both the right knee and the paired left knee were to be tested.  In order to address the issue of an increased rating, the examiner needed to provide a retrospective opinion for the right knee by addressing prior: range of motion; painful motion; additional loss of motion after repetitions; and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period.  The retrospective opinion should also have included paired joints. 
The September 2016 VA examination failed to comply with the Board's March 2016 remand.  Although the examiner did perform the necessary joint testing of both the right knee and paired joint in the left knee, the examiner failed to provide an adequate opinion.  The examiner stated "I am not able to provide a retrospective opinion addressing prior examination findings," without providing any explanation as to why he was unable to provide the retrospective opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "[i]t must be clear that the physician has considered 'all procurable and assembled data'" and that "the physician must clearly identify precisely what facts cannot be determined").

Additionally, since the last VA examination, the Veteran underwent a right total knee arthroplasty revision in December 2016.  The mere fact of this significant surgical procedure renders the prior examination findings less than sufficiently contemporaneous for rating purposes, and a new examination is thus "necessary" under 38 C.F.R. § 3.159(b).  Moreover, given the high likelihood of follow-up treatment subsequent to this surgery, a request should be made for updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit either updated treatment records, or information and signed release forms, corresponding to any treatment he may have had following his December 2016 surgery.  Appropriate efforts should be made to obtain any records for which the Veteran provides additional information.

2. The Veteran must be afforded a new VA orthopedic examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected residuals of total right knee replacement, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.

The examination must address range of motion of the right knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and function loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joint but also any paired joints, i.e., the left knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  This retrospective opinion should also include any paired joints.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

2. After ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


